Citation Nr: 0904841	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-22 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected hearing loss in the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.C.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran submitted his substantive appeal in May 2006.  He 
used a VA Form 9, Appeal to Board of Veterans' Appeals, for 
that purpose.  He checked a block on the form to indicate 
that he desired to have a hearing before a Board member 
[Veterans Law Judge] at the RO.  

The Veteran testified at a DRO hearing in September 2006.  
There is no indication in the transcript that the hearing was 
provided in lieu of a Board hearing.  

The Board wrote to the Veteran to inquire if he still desired 
to have a Board hearing in December 2008.  The Veteran 
responded in January 2009 that he did not desire to have a 
Board hearing.  Accordingly, the Board will conduct its 
appellate review based on the evidence of record.


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hearing loss is manifested by level IX 
hearing in his left ear and is noncompensable.  

2.  The Veteran's service-connected left ear hearing loss 
disability has not been shown to produce an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization sufficient to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

A compensable evaluation for service-connected hearing loss 
in the left ear is not warranted.  38 U.S.C.A. §§ 1155, 1160, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 
3.383, 4.85, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran has been service-connected for hearing loss in 
the left ear since April 2001.  He is totally deaf in his 
right ear and is not service-connected for his right ear 
hearing loss.  He submitted his current claim for a 
compensable disability evaluation for hearing loss in the 
left ear in March 2005.  

The Veteran was afforded a VA audiology examination in August 
2005.  He provided primary complaints of difficulty hearing 
in the presence of background noise and difficulty hearing 
his wife.  

The results of audiometric testing were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
105
105
105
105
LEFT
55
55
65
75

The average decibel loss in the left ear was 63.  The Veteran 
had a speech discrimination score of 56 percent for the left 
ear.  

The Veteran's claim for a compensable disability rating was 
denied in August 2005.  The Veteran disagreed with the rating 
decision in September 2005.  He said that it was "inferred" 
that because his right ear was not service connected that his 
left ear was not compensable.  He said that he could not hear 
from his left side.

The Veteran was issued a statement of the case (SOC) in May 
2006.  He perfected his appeal that same month.  He said that 
he believed his left ear hearing loss was much worse than 
what was recognized by VA.  He said that he had severe 
trouble understanding what was being said.  He said his 
disability made it very difficult for him to drive, talk on 
the phone, watch television or hold a conversation.  

The Veteran and C.C. testified at hearing with a Decision 
Review Officer (DRO) in September 2006.  The Veteran 
testified he had a recent audiogram performed by a private 
audiologist.  His witness said the Veteran also had had an 
audiogram with VA in July 2006.  The Veteran said he had 
tried a hearing aid but it made him nervous and he was not 
able to adjust to wearing one.  He expressed his disagreement 
with the status of the law in how his disability was 
determined.  He acknowledged he had been deaf in his right 
ear since he was a child.  C.C. testified that it was not 
fair that the Veteran was taken into the Army with hearing in 
one ear and then he was put in a job that affected his 
hearing.  

The Veteran provided a copy of an audiogram from Cuttler 
Audiology Incorporated that was dated in August 2006.  The 
audiogram was performed by J.  Cuttler, Au.D.  The Veteran's 
left ear hearing loss was noted in chart form on the report.  
The summary was that the Veteran had a moderate to severe 
sensorineural hearing loss in the left ear.  His speech 
discrimination score was given as 76 percent.

The Veteran was afforded a VA audiology examination in 
November 2006.  The examiner reviewed the claims folder and 
noted the previous audiograms of record, to include that from 
Dr. Cuttler in August 2006.  The VA examiner noted the latter 
audiogram showed a moderate to severe sensorineural hearing 
loss in the left ear.  The Veteran again complained of 
difficulty hearing in the presence of background noise, 
difficulty in hearing conversational speech, and difficulty 
in understanding what was said on television.  

The results of audiometric testing were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
105
105
105
105
LEFT
60
60
65
75

The average decibel loss in the left ear was 65.  The Veteran 
had a speech discrimination score of 36 percent for the left 
ear.  

The Board remanded the case for additional development in 
June 2008.  The Appeals Management Center (AMC) wrote to the 
Veteran in regard to the needed development in July 2008.  
One item that was requested was for the Veteran to have Dr. 
Cuttler submit the results of the August 2006 audiogram with 
numeric values in place of the chart form that had been 
submitted.  

The Veteran responded by submitting a copy of another private 
audiogram from Dr. Cuttler dated in June 2008.  He also 
provided evidence that Dr. Cuttler was a licensed as an 
audiologist by the State of Florida.  He did not submit a 
copy of the June 2006 audiogram with numeric values for the 
decibel loss as requested.

Dr. Cuttler reported that the Veteran had the following 
decibel losses of 65, 70, 75, and 80 at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  The average decibel loss was 
73.  He also said the Veteran had a speech discrimination 
score of 76 percent.  The Maryland CNC word list was used in 
testing the speech discrimination.

The Veteran had previously identified having been followed by 
VA for his hearing loss at the outset of his claim.  VA 
records for the period from July 2002 to August 2008 were 
obtained and associated with the claims folder.  The records 
show continual care from the audiology clinic.  The Veteran 
was issued a hearing aid for his left ear on several 
occasions over the years.  New aids became necessary because 
of complaints with how older ones worked or because of the 
loss of a hearing aid.  The Veteran's main complaint was 
difficulty in hearing the television.  The Veteran did have 
audiometric testing in August 2006, as discussed at his 
hearing, but the audiogram was not for compensation and 
pension purposes and the results were summarized in a 
clinical entry.  He also used a hearing aid in his left ear, 
in contrast to his hearing testimony.  He was fitted with a 
new hearing aid that he continued to wear from October 2006.  

The Veteran was afforded a VA audiology examination in 
September 2008.  The examiner reviewed the claims folder and 
noted the several previous audiograms of record going back to 
the Veteran's military service in 1952.  The Veteran again 
complained of difficulty hearing in the presence of 
background noise, difficulty in hearing conversational 
speech, and difficulty in understanding what was said on 
television.  

The results of audiometric testing were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
105
105
105
105
LEFT
65
55
60
75

The average decibel loss in the left ear was 64.  The Veteran 
had a speech discrimination score of 36 percent for the left 
ear.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

If the evidence of record supports it, staged evaluations may 
also be assigned for different periods over the course of the 
pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric Level I for essentially 
normal acuity, through numeric Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII 
(2008).  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

As noted above, the Veteran is service-connected for hearing 
loss in only one ear.  In such cases, the disability is 
evaluated as a paired organ.  Specifically, where there is 
deafness compensable to a degree of 10 percent or more in one 
ear as a result of service-connected disability and deafness 
in the other ear as the result of nonservice-connected 
disability that is not the result of the Veteran's own 
willful misconduct, the rate of compensation shall be paid as 
if the combination of the disabilities was the result of 
service-connected disability.  See 38 U.S.C.A. § 1160(a)(3) 
(West Supp. 2008); see also VAOPGCPREC 32-97.  

The implementing regulation regarding hearing loss in one ear 
provides that a Veteran must have a service-connected hearing 
impairment of 10 percent or more, and a hearing impairment in 
the nonservice-connected ear that meets the criteria at 
38 C.F.R. § 3.385 before both ears may be considered in 
deriving the level of disability.  See 38 C.F.R. 
§ 3.383(a)(3) (2008).

In determining if the service-connected ear has a hearing 
impairment of 10 percent or more the nonservice-connected ear 
must initially be given a value of Roman Numeral I.  See 
38 C.F.R. § 4.85(f).  The service-connected ear must then 
either have a numeric value of either X or XI, as determined 
by either Table VI, or Table VIA, in order to considered as 
compensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, 
Table VII (combination of Level I and either Level X or Level 
XI results in a 10 percent rating).  As the following 
discussion will show, the evidence of record does not 
demonstrate that the Veteran had a compensable disability 
rating for his service-connected left ear at any time during 
the pendency of his claim.  

A review of the August 2005 audiometric study, and using the 
speech discrimination scores from the audiogram, correlates 
to Level VII hearing in the left ear.  See 38 C.F.R. § 4.85, 
Table VI (2008).  Although the Veteran's hearing impairment 
in the right ear does satisfy the criteria as a hearing 
disability under 38 C.F.R. § 3.385, the hearing impairment in 
the Veteran's left ear is not to a compensable degree.  
Therefore, the hearing impairment in the nonservice-connected 
right ear is not for consideration in evaluating the service-
connected disability.  See 38 U.S.C.A. § 1160(a)(3); 
38 C.F.R. § 3.383(a)(3).  The results of the August 2005 
examination do not warrant a compensable disability rating.

The Board has also considered the provisions under 38 C.F.R. 
§ 4.86 (2008) for exceptional patterns of hearing impairment.  
The Veteran does have a puretone threshold of 55 decibels or 
more at the designated frequencies such as to require 
application of 38 C.F.R. § 4.86(a).  His average was 63 and 
this results in a Level V designation under 38 C.F.R. 
§ 4.86(a), Table VIA.  This is an even lower level than that 
determined by Table VI and does not result in a compensable 
disability rating.  

The August 2005 audiogram does not demonstrate the requisite 
30-decibel loss at 1,000 Hertz and 70 decibel or more loss at 
2,000 Hertz to warrant consideration of 38 C.F.R. § 4.86(b).  
Nor were such findings evident on any of the audiograms used 
to evaluate the Veteran's disability rating.  Thus the 
provision is not for consideration in this case.

The results of the November 2006 VA examination do provide 
for a Level IX hearing loss for the Veteran under Table VI 
(average decibel loss of 65 percent and speech discrimination 
of 36 percent) and a Level V hearing loss under Table VIA 
(average decibel loss of 65).  However, neither value is 
sufficient to warrant a compensable disability rating under 
Diagnostic Code 6100.  

The Veteran's private examination from June 2008 likewise 
fails to support a rating increase.  The Veteran had an 
average decibel loss of 73 and a speech discrimination score 
of 76 percent.  These results provide a Level IV hearing loss 
by Table VI and a Level VI hearing loss by Table VIA.  In 
either event, a noncompensable rating is still the 
determination under Diagnostic Code 6100.  

The results from the VA examination of September 2008 
demonstrate a Level IX hearing impairment under Table VI 
based on the average decibel loss of 64 percent and speech 
discrimination score of 36 percent.  His average decibel loss 
also warrants a Level V designation under Table VIA.  As with 
the prior results, the Veteran's disability still does not 
rise to a compensable level under Diagnostic Code 6100.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1) (2008).  The Veteran has not presented 
any evidence that his particular service-connected hearing 
impairment disability of the left ear results in a unique 
disability that is not addressed by the rating criteria.  
Specifically, there is no evidence of frequent 
hospitalization or marked interference with employment that 
would suggest that the Veteran is not adequately compensated 
by the regular schedular standards.  He has not identified 
any interference in his daily life other than difficulty in 
hearing conversational speech and understanding what is said 
on television.  There is no evidence of any interference with 
employment.  Thus, there is no basis for referral of the case 
for consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
impairment disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the VA examiners of August 2005, November 2006, 
and September 2008 examiner noted the only effects on the 
Veteran's daily life were his complaint of difficulty hearing 
conversational speech and difficulty in understanding what 
was said on television.  The Veteran was not employed.  He 
said on his substantive appeal that his hearing loss 
interfered with his driving, talking on the phone and 
watching television.  Complaints similar to those expressed 
to the examiners.  Thus, the three VA examination reports did 
include information concerning how the Veteran's hearing 
impairment affected his daily functioning.  Further, the 
Veteran was given the opportunity to provide additional 
evidence in that regard at his hearing and through his lay 
statements.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the Veteran's 
hearing impairment of the left ear.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Court issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The Veteran's claim was received in March 2005.  The RO wrote 
to him in April 2005.  The Veteran was apprised of the 
evidence needed to substantiate his claim for an increased 
evaluation, namely that his hearing impairment had increased 
in severity.  He was informed of a number of possible sources 
and types of evidence that would be of benefit in 
substantiating his claim.  He was also informed of the 
evidence that VA would obtain, and of the evidence that he 
should submit or request VA's assistance in obtaining.  The 
Veteran was asked to submit any evidence of treatment that he 
had.  

The Veteran did not respond to the letter.  He was afforded 
an examination in August 2005.  Based on the examination 
results, the RO denied the claim in September 2005.  The 
Veteran submitted his notice of disagreement that same month.  
He stated that he had no additional evidence to submit in 
April 2006.

The Veteran was provided the notice as set forth in Dingess, 
as part of his SOC, in May 2006.  He testified at his DRO 
hearing and submitted additional evidence at that time in 
September 2006.  

The Veteran was issued a supplemental statement of the case 
(SSOC) in October 2006 to address the evidence submitted at 
his hearing.  He was afforded a VA examination in November 
2006 and issued another SSOC in March 2007.

The Veteran was provided Dingess notice, by way of a separate 
letter, in April 2007.

The Board remanded the case in June 2008.  In addition to the 
notice requirements referenced supra, the Court issued a 
decision regarding the content of VCAA notice during the 
pendency of this appeal.  In Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court noted that some increased 
evaluation claims would require more specific notice than 
others.  The Court acknowledged that some cases would only 
require notice for the veteran to show how their disability 
had gotten worse, and other cases would require information 
on exactly how the disability had gotten worse, and how it 
affected the veteran's employment and daily life.  

The AMC provided the Veteran with Vazquez-Flores notice in 
July 2008.  The letter included a copy of Table VII, the 
criteria used to determine disability ratings for hearing 
impairment.  The letter also advised the Veteran of the type 
of evidence that would support his claim for an increased 
rating.  He was asked to identify any sources of treatment 
where records could be obtained or to submit the records 
himself.  He was asked to obtain an interpretation of the 
August 2006 audiogram from Dr. Cuttler so that the decibel 
loss was expressed in a numeric format.  The Veteran was also 
asked to provide evidence of Dr. Cuttler's license and what 
type of test he used to determine speech discrimination.  
Finally, in addition to providing the above notice, the 
Veteran was again provided the notice referenced in Dingess.

The Veteran responded to the AMC's letter in July 2008.  He 
submitted a copy of an audiogram from June 2008.  Dr. Cuttler 
noted on the audiogram that he used the Maryland CNC word 
list for his test.  A copy of his audiologist license was 
included.  The Veteran stated that he had no additional 
evidence to submit.  He did not provide the requested 
information regarding the audiogram of August 2006.

Additional development was done, to include obtaining VA 
records and providing a VA examination.  The AMC re-
adjudicated the Veteran's claim in October 2008.  He was 
issued a SSOC that confirmed the denial of his claim and 
explained the basis for the denial.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there is any deficient notice in this case, the 
presumption of any prejudice is overcome.  The Veteran had 
actual knowledge in this case.  The RO wrote to him 
immediately after he submitted his claim explaining what he 
needed to substantiate his claim for an increased rating.  
The Veteran was aware of his unique status by having one ear 
that was service-connected while the other ear, with total 
deafness, was not service-connected.  He argued his case at 
his hearing that he did not feel the regulations were right 
in how his disability was determined.  The Veteran submitted 
evidence from a private audiologist in support of his claim.  
He was provided notice of the rating criteria, separate from 
decisional documents, used to determine the disability 
ratings for hearing loss disabilities.  

Further, a reasonable person would understand the requirement 
to demonstrate an increased level of hearing impairment in 
order to warrant an increased rating under the specific 
criteria used to evaluate hearing impairment disabilities.  
The letters providing the notice required by Dingess and 
Vazquez-Flores define how disability ratings are determined 
in general, and how hearing impairment ratings are determined 
in particular.  Moreover, the Veteran has not been prohibited 
from meaningful participation in the adjudication of his 
claim such that it affects the essential fairness of the 
adjudication.  See Sanders, 487 F.3d. at 889.  

All available evidence pertaining to the Veteran's claim has 
been obtained.  The evidence developed in this claim included 
VA treatment records for the period from July 2002 to August 
2008, VA examination reports from August 2005, November 2006, 
and September 2008, private audiograms dated in August 2006 
and June 2008, and statements from the Veteran.  He testified 
in support of his claim in September 2006.  The Veteran did 
not identify any additional records to be obtained that were 
pertinent to his claim.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran was afforded a VA examination to assess 
his current level of disability.  He has not identified any 
other pertinent evidence, not already of record, which would 
be needed to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.


ORDER

Entitlement to a compensable disability rating for service-
connected hearing loss of the left ear is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


